

115 HR 5285 IH: Behavioral Awareness Training Act of 2018
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5285IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Mast (for himself and Mr. Thomas J. Rooney of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo condition eligibility for a Federal license to deal in firearms on the passage of an online
			 behavioral awareness training course, and for other purposes.
	
 1.Short titleThis Act may be cited as the Behavioral Awareness Training Act of 2018. 2.Eligibility for a Federal license to deal in firearms conditioned on passage of a behavioral awareness training course (a)In generalSection 923(d) of title 18, United States Code, is amended—
 (1)in paragraph (1)— (A)by striking and at the end of subparagraph (F);
 (B)by striking the period at the end of subparagraph (G) and inserting ; and; and (C)by adding at the end the following:
						
 (H)in the case of an application to be licensed as a dealer, the applicant has successfully completed the course of study developed under paragraph (3).; and
 (2)by adding at the end the following:  (3)The Attorney General shall, directly or by contract, develop (using best practices and science) a course of study that—
 (A)uses behavioral analysis training materials to help applicants for a license to deal in firearms identify suspicious behavior by potential firearms purchasers; and
 (B)is accessible and may be completed, through the Internet website of the Bureau of Alcohol, Tobacco, Firearms, and Explosives..
 (b)Limitation on liabilitySection 923 of such title is amended by adding at the end the following:  (m)A licensed dealer shall not be liable in an action at law for damages predicated on having completed the course of study developed under subsection (a)(3)..
 (c)Effective dateThe amendments made by subsections (a)(1) and (b) of this section shall take effect on the date that is 1 year after the date of the enactment of this Act.
			